 

Exhibit 10.4

 

GUARANTY

 

This Guaranty (the “Guaranty”) is made this 8th day of April, 2013, by such
guarantors listed on the signature pages hereof (collectively, jointly and
severally, “Guarantors,” and each, individually, a “Guarantor”), in favor of the
secured parties listed on the signature pages hereof (together with its
successors, assigns, endorsees and transferees).

 

RECITALS

 

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
April 8, 2013 (as amended, restated, supplemented, or otherwise modified from
time to time, including all schedules thereto, the “Securities Purchase
Agreement”), by and among BOLDFACE Group, Inc., a Nevada corporation (“Parent”),
and each of the investors listed on the Schedule of Purchasers attached thereto
(collectively, with their successors, assigns, endorsees and transferees, the
“Purchasers” and each, individually, a “Purchaser”), Parent has agreed to sell,
and Purchasers have each agreed to purchase, severally and not jointly, certain
Notes and Warrants;

 

WHEREAS, each Guarantor is a direct or indirect wholly-owned Subsidiary of
Parent and will receive direct and substantial benefits from the purchase by
Purchasers of the Notes and Warrants;

 

WHEREAS, in order to induce Purchasers to purchase, severally and not jointly,
the Notes and Warrants as provided for in the Securities Purchase Agreement,
Guarantors have agreed to jointly and severally guaranty all of Parent’s
obligations under and with respect to the Notes and the Securities Purchase
Agreement; and

 

WHEREAS, in connection herewith, Guarantors, Parent and Purchasers have entered
into that certain Security Agreement dated of even date herewith (as amended,
restated, supplemented, or otherwise modified from time to time, including all
schedules thereto, the “Security Agreement”), pursuant to which Guarantors and
Parent (Guarantors and Parent, collectively, “Obligors” and each, individually,
an “Obligor”) have granted each of the Purchasers continuing security interests
in all assets of each Obligor, as more fully set forth in the Security
Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, each Guarantor hereby agrees as follows:

 

1. Definitions. All capitalized terms used herein that are not otherwise defined
herein shall have the meanings given them in the Securities Purchase Agreement
or the Security Agreement, as the case may be.

 

2. Guaranteed. Obligations. Guarantors jointly and severally hereby irrevocably
and unconditionally guaranty to Purchaser the due and punctual Satisfaction in
Full of the Guaranteed Obligations (as defined below). “Guaranteed Obligations”
means, collectively, all of the present and future payment and performance
obligations of each Obligor arising under the Securities Purchase Agreement, any
and all Notes payable to Purchaser, the Security Agreement and the other
Transaction Documents, including, without limitation, attorneys’ fees and
expenses and any interest, fees, or expenses that accrue after the filing of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any Insolvency Proceeding.

 

 

 

 

3. Guarantors' Representations and Warranties. Each Guarantor represents and
warrants to Purchaser that such Guarantor expects to derive substantial benefits
from the purchase by Purchasers of the Notes and Warrants and the other
transactions contemplated hereby and by the other Transaction Documents.
Purchaser may rely conclusively on a continuing warranty, hereby made, that such
Guarantor continues to be benefited by this Guaranty and Purchaser shall have no
duty to inquire into or confirm the receipt of any such benefits, and this
Guaranty shall be effective and enforceable by Purchaser without regard to the
receipt, nature or value of any such benefits.

 

4. Unconditional Nature. No act or thing need occur to establish any Guarantor’s
liability hereunder, and no act or thing, except Satisfaction in Full of the
Guaranteed Obligations (as defined below), shall in any way exonerate any
Guarantor hereunder or modify, reduce, limit or release any Guarantor’s
liability hereunder. This is an absolute, unconditional and continuing guaranty
of payment of the Guaranteed Obligations and shall continue to be in force and
be binding upon each Guarantor until Satisfaction in Full of the Guaranteed
Obligations. Each Guarantor agrees that this Guaranty is a guaranty of
Satisfaction in Full of the Guaranteed Obligations and not of collection, and
that its obligations under this Guaranty shall be primary, absolute and
unconditional.  In addition to the terms set forth herein, it is expressly
understood and agreed that, if, at maturity and at any time during the
continuance of an Event of Default, the outstanding amount of the Guaranteed
Obligations under the Transaction Documents (including, without limitation, all
accrued interest thereon, all accrued late charges thereon and all premiums due
in respect thereof) is declared to be immediately due and payable, then
Guarantors shall, upon notice of such acceleration, without further demand, pay
to Purchaser the entire outstanding Guaranteed Obligations due and owing to
Purchaser.

 

5. Subrogation. No Guarantor will exercise or enforce any right of contribution,
reimbursement, recourse or subrogation available to such Guarantor as to any of
the Guaranteed Obligations, or against any Person liable therefor, or as to any
collateral security therefor, unless and until Satisfaction in Full of the
Guaranteed Obligations.

 

6. Obligations Absolute. Each Guarantor agrees that its obligations hereunder
are irrevocable, absolute, independent and unconditional and shall not be
affected by any circumstance which constitutes a legal or equitable discharge of
a guarantor or surety other than Satisfaction in Full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees that none of its obligations hereunder shall be
affected or impaired by any of the following acts or things (which Purchaser is
expressly authorized to do, omit or suffer from time to time, without consent or
approval by or notice to any Guarantor): (a) any acceptance of collateral
security, guarantors, accommodation parties or sureties for any or all of the
Guaranteed Obligations; (b) one or more extensions or renewals of the Guaranteed
Obligations (whether or not for longer than the original period) or any
modification of the interest rates, maturities, if any, or other contractual
terms applicable to any of the Guaranteed Obligations or any amendment or
modification of any of the terms or provisions of any of the Transaction
Documents; (c) any waiver or indulgence granted to Parent or any other Obligor,
any delay or lack of diligence in the enforcement of the Guaranteed Obligations,
or any failure to institute proceedings, file a claim, give any required notices
or otherwise protect any of the Guaranteed Obligations; (d) any full or partial
release of, compromise or settlement with, or agreement not to sue, Parent, any
other Obligor or any other Person liable in respect of any of the Guaranteed
Obligations; (e) any release, surrender, cancellation or other discharge of any
evidence of the Guaranteed Obligations or the acceptance of any instrument in
renewal or substitution therefor; (f) any failure to obtain collateral security
(including rights of setoff) for the Guaranteed Obligations, or to see to the
proper or sufficient creation and perfection thereof, or to establish the
priority thereof, or to preserve, protect, insure, care for, exercise or enforce
any collateral security; or any modification, alteration, substitution,
exchange, surrender, cancellation, termination, release or other change,
impairment, limitation, loss or discharge of any collateral security; (g) any
collection, sale, lease or disposition of, or any other foreclosure or
enforcement of or realization on, any collateral security; (h) any assignment,
pledge or other transfer of any of the Guaranteed Obligations or any evidence
thereof; (i) any manner, order or method of application of any payments or
credits upon the Guaranteed Obligations or (j) Purchaser not being a Permitted
Secured Party. Each Guarantor waives any and all defenses and discharges
available to a surety, guarantor or accommodation co-obligor.

 

 

 

 

7. Waivers by Guarantors. Each Guarantor waives any and all defenses, claims,
setoffs and discharges of, and/or against, Parent or any other Obligor or Person
(including, without limitation, Purchaser), pertaining to the Guaranteed
Obligations, except the defense of discharge by indefeasible satisfaction and
discharge in full. Without limiting the generality of the foregoing, no
Guarantor will assert, plead or enforce against any Purchaser any defense of
waiver, release, discharge or disallowance in any Insolvency Proceeding, statute
of limitations, res judicata, statute of frauds, anti-deficiency statute, fraud,
incapacity, minority, usury, illegality or unenforceability which may be
available to Parent or any other Obligor or Person liable in respect of any of
the Guaranteed Obligations, or any setoff available to any Purchaser against
Parent or any other such Obligor or Person, whether or not on account of a
related transaction. Each Guarantor expressly agrees that such Guarantor shall
be and remain liable for any deficiency remaining after foreclosure of any
mortgage or security interest securing the Guaranteed Obligations, whether or
not the liability of Parent or any other Obligor or Person for such deficiency
is discharged pursuant to statute or judicial decision. The liability of each
Guarantor shall not be affected or impaired by, and each Guarantor waives and
agrees it shall not at any time insist upon, plead or in any manner claim or
take the benefit of, any voluntary or involuntary liquidation, dissolution, sale
or other disposition of all or substantially all of the assets, marshalling of
assets and liabilities, any valuation, appraisal, stay, receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar event or
proceeding affecting, Parent or any of its assets. No Guarantor will assert,
plead or enforce against any Purchaser any claim, defense or setoff available to
such Guarantor against Parent. Each Guarantor waives presentment, demand for
payment, notice of dishonor or nonpayment and protest of any instrument
evidencing the Guaranteed Obligations. Purchaser shall not be required first to
resort for payment of the Guaranteed Obligations to Parent or any other Person,
or their properties, or first to enforce, realize upon or exhaust any collateral
security for the Guaranteed Obligations, before enforcing this Guaranty

 

 

 

 

8. If Payments Set Aside, etc. If any payment applied by Purchaser to the
Guaranteed Obligations is thereafter set aside, recovered, rescinded or required
to be returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of Parent or any other Obligor or Person), the
Guaranteed Obligations to which such payment was applied shall for the purpose
of this Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Guaranteed
Obligations as fully as if such application had never been made.

 

9. Additional Obligation of Guarantors. Each Guarantor’s liability under this
Guaranty is in addition to and shall be cumulative with all other liabilities of
such Guarantor to Purchaser as guarantor, surety, endorser, accommodation
co-obligor or otherwise of any of the Guaranteed Obligations, without any
limitation as to amount.

 

10. No Duties Owed by Purchaser. Each Guarantor acknowledges and agrees that
Purchaser (a) has not made any representations or warranties with respect to,
(b) does not assume any responsibility to such Guarantor for, and (c) has no
duty to provide information to such Guarantor regarding, the enforceability of
any of the Guaranteed Obligations or the financial condition of Parent or any
other Obligor or Person. Each Guarantor has independently determined the
creditworthiness of Parent and the enforceability of the Guaranteed Obligations
and until Satisfaction in Full of the Guaranteed Obligations will independently
and without reliance on Purchaser continue to make such determinations.

 

 

 

 

11. Miscellaneous.  

 

(a) This Guaranty may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof. Any party delivering an executed counterpart of this Guaranty
by facsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Guaranty but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Guaranty.

 

(b) Any provision of this Guaranty which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.

 

(c) Headings used in this Guaranty are for convenience only and shall not be
used in connection with the interpretation of any provision hereof.

 

(d) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.

 

(e) Unless the context of this Guaranty or any other Transaction Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Guaranty or
any other Transaction Document refer to this Guaranty or such other Transaction
Document, as the case may be, as a whole and not to any particular provision of
this Guaranty or such other Transaction Document, as the case may be. Section,
subsection, clause, schedule, and exhibit references herein are to this Guaranty
unless otherwise specified. Any reference in this Guaranty or in any other
Transaction Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). “Satisfaction in Full of the
Guaranteed Obligations” shall mean the indefeasible payment in full in cash and
discharge, or other satisfaction in accordance with the terms of the Transaction
Documents and discharge, of all Guaranteed Obligations in full. Any reference
herein to any Person shall be construed to include such Person’s permitted
successors and permitted assigns.

 

 

 

 

(f) This Guaranty shall be effective upon delivery to Purchaser, without further
act, condition or acceptance by Purchaser, shall be binding upon each Guarantor
and the successors and assigns of each Guarantor, and shall inure to the benefit
of Purchaser and its participants, successors and assigns. This Guaranty may not
be waived, modified, amended, terminated, released or otherwise changed except
by a writing signed by each Guarantor and Purchaser.

 

(g) The language used in this Guaranty will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party. For clarification purposes, the
Recitals are part of this Guaranty.

 

(h) All dollar amounts referred to in this Guaranty and the other Transaction
Documents are in United States Dollars (“U.S. Dollars”), and all amounts owing
under this Guaranty and all other Transaction Documents shall be paid in U.S.
Dollars. All amounts denominated in other currencies shall be converted in the
U.S. Dollar equivalent amount in accordance with the Exchange Rate on the date
of calculation. “Exchange Rate” means, in relation to any amount of currency to
be converted into U.S. Dollars pursuant to this Guaranty, the U.S. Dollar
exchange rate as published in the Wall Street Journal on the relevant date of
calculation.

 

(i) Judgment Currency.

 

(i) If for the purpose of obtaining or enforcing judgment against any Guarantor
in any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 10(i) referred
to as the “Judgment Currency”) an amount due in U.S. Dollars under this Guaranty
or any other Transaction Document, the conversion shall be made at the Exchange
Rate prevailing on the Trading Day (as defined in the Securities Purchase
Agreement) immediately preceding: (1) the date actual payment of the amount due,
in the case of any proceeding in the courts of New York or in the courts of any
other jurisdiction that will give effect to such conversion being made on such
date or (2) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 10(i)(i) being hereinafter referred
to as the “Judgment Conversion Date”).

 

 

 

 

(ii) If in the case of any proceeding in the court of any jurisdiction referred
to in Section 10(i)(i) above, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of U.S. Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(iii) Any amount due from any Guarantor under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Guaranty or any other Transaction
Document.

 

12. Notices. All notices and other communications provided for hereunder shall
be given in the form and manner, and delivered to such addresses, as specified
in the Security Agreement.

 

13. Governing Law; Jurisdiction; Service of Process; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Guaranty shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each Guarantor hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the Borough of Manhattan, New York, New
York, for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper; provided,
however, any suit seeking enforcement of this Guaranty may be brought, at
Purchaser’s option, in the courts of any jurisdiction where Purchaser elects to
bring such action. Each Guarantor hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Guaranty and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Without limitation of
the foregoing, each Guarantor hereby irrevocably appoints Parent as such
Guarantor’s agent for purposes of receiving and accepting any service of process
hereunder. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. EACH GUARANTOR HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. 

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, this Guaranty has been duly executed by each Guarantor as of
the date set forth above.

 

  boldface licensing + branding, a Nevada corporation       By:     Name: Nicole
Ostoya   Title: Chief Executive Officer

 

[SECURED PARTIES SIGN BY EXECUTING OMNIBUS SIGNATURE PAGE

TO THE SECURITIES PURCHASE AGREEMENT]

 

 

 